DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (Pub. No.: US 2008/0201158 A1; hereinafter Johnson) in view of Bloms et al (Pub. No.: US 2014/0218466 A1; hereinafter Bloms) 

               Consider claims 1, 8, and 15, Johnson clearly show and disclose a method, a video visitation device, and a communications platform for providing a video visitation session to an inmate of a controlled environment facility, the communications platform comprising: a transceiver; a memory that stores a router configured to route video visitation transmissions associated with the video visitation session between a communications device associated with the inmate and an outside network via the transceiver (The visitation management system may also be configured to permit the corrections officer to transfer a live audio and/or video feed of the visit to any phone, computer terminal, video screen, or the like, be it inside the facility or outside the facility,)(paragraphs: 0018, 0058, 0088, and 0070); a monitoring subsystem configured to record, store and review the video visitation session (The visitation management system may permit corrections staff at a facility to view and/or listen to visitation sessions currently in progress from a computer terminal or other suitable device, provided with a real time or near real time audio and/or video feed of each monitored visitation session, depending on the type of visitation session; the visitation management system according to the present invention stores a history of visitation sessions within the database (referred to herein as "visitation session logs," "visitation session records," or "visitation session history"), including information about at least the inmates, visitors, and resources involved in each visitation session. A transcription and/or recording of the visitation session can also be stored or associated with the visitation session log) (paragraphs: 0016, 0044 -0045, 0056, 0058, 0060); and one or more processors configured to: receive a confidentiality flag that identifies the video visitation session as being confidential (paragraphs: 0041, 0056); and causing the video visitation transmissions to bypass the monitoring subsystem in response to the receiving of the confidentiality flag (depending on the type of visitation session. Of course, if a visitation session is being conducted with an Official Visitor (e.g., an individual subject to a "do not monitor" operational or individual visitation rule, such as the inmate’s lawyer), the corrections officer would not be able to monitor the conversation) (paragraphs: 0048 and 0056); however, Johnson does not specifically teach another example for providing a video visitation session to an inmate of a controlled environment facility. 
              In the same field of endeavor, Bloms clearly discloses another example for providing a video visitation session to an inmate of a controlled environment facility (paragraphs:0109, 011, and 0122). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Bloms into teaching of Johnson for the purpose of enabling persons outside the jail or other secure facility to visit audio-visually with an inmate or resident of a secure facility by using inmate kiosk.   
              
                 Consider claim 2, Johnson and Bloms, clearly show the communications platform, wherein the monitoring subsystem includes at least one investigative workstation (Johnson: paragraphs: 0058)
                 
                 Consider claims 3, 10, and 17, Johnson and Bloms, clearly show the method, the video visitation device, and the communications platform, wherein the confidentiality flag is received from a participant of the video visitation session (Johnson: paragraphs: paragraphs: 0040, 0048 and 0056).                              
                 Consider claims 4, 11, and 18, Johnson and Bloms, clearly show the method, the video visitation device, and the communications platform, further comprising a scheduling subsystem, wherein the confidentiality flag is received from the scheduling subsystem (Johnson: paragraphs: 0041-0043).       
                 Consider claims 5, 12, and 19, Johnson and Bloms, clearly show the method, the video visitation device, and the communications platform, wherein the confidentiality flag is received from a local access point (Johnson: paragraphs: 0013 and 0018).                 
                
                   Consider claims 6, 13, and 20, Johnson and Bloms, clearly show the method, the video visitation device, and the communications platform, wherein the local access point is associated with a video visitation kiosk designated for confidential communications (Bloms: paragraph: 0109 and 0117).   
                  Consider claims 7 and 14, Johnson and Bloms, clearly show the method, the video visitation device, and the communications platform, wherein the monitoring subsystem is configured to perform automatic live monitoring of the video visitation session transparently to participants of the video visitations session (Johnson: paragraphs: 0044 -0045, 0056, 0058, and 0060).                 
                
                   Consider claims 9 and 16, Johnson and Bloms, clearly show the method, and the video visitation device, further comprising recording and storing the video visitation transmissions routed through the monitoring system (Johnson: paragraphs: 0044 -0045, 0056, 0058, and 0060).           
Conclusion                      
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/AMAL S ZENATI/Primary Examiner, Art Unit 2656